Dismissed and Opinion Filed April 29, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01108-CV

                   IN THE INTEREST OF M.E.L., A CHILD

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-12955

                        MEMORANDUM OPINION
                 Before Justices Bridges, Pedersen, III, and Evans
                             Opinion by Justice Evans
      Appellant’s brief is overdue. After appellant failed to respond to our inquiry

regarding the reporter’s record, we ordered the appeal submitted without a reporter’s

record and appellant’s brief to be filed by March 6, 2020. By postcard dated March

11, 2020, we notified appellant the time for filing appellant’s brief had expired. We

directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result

in the dismissal of this appeal. To date, appellant has not filed a brief, filed an

extension motion, or otherwise corresponded with the Court regarding the status of

this appeal.
     Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                         /David Evans/
                                         DAVID EVANS
                                         JUSTICE

191108F.P05




                                       –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF M.E.L., A                 On Appeal from the 254th Judicial
CHILD                                        District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-19-12955.
No. 05-19-01108-CV                           Opinion delivered by Justice Evans.
                                             Justices Bridges and Pedersen, III
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees recover their costs of this appeal, if any, from
appellant.


Judgment entered April 29, 2020




                                       –3–